DiSMISS; Opinion tiled October 9, 2012




                                                 In The
                                 Gnttrt uf Apprahi
                          TftI! Jitrict uf xai at 1aL1a

                                         No. 05-12-01 063-CV


                                ARTHUR MORRISON, Appellant
                                                   ‘7.




                                     CLORIS LARK, Appellee


                         On Appeal from the County Court at Law To. 4
                                     I)allas County, Texas
                             Trial Court Cause No. CC-l1-02058-D


                               MEMORANDUM OPINION
                 Beftre Chief Justice Wright and Justices Francis and Lang-Miers
                                  Opinion By Chief Justice Wright

        By letter dated August 13, 2012. the Court questioned its jurisdiction over the appeal.

Specifically, it appears the notice of appeal is untimely.      We requested that appellant file a

jurisdictional brief within twenty days explaining how this Court has jurisdiction. As of today’s

date, appellant has not filed a jurisdictional brief

        A notice of appeal is due thirty day’s after the trial court’s judgment is signed. See TEx. R.

App. P. 26.1. The time to file a notice of appeal is extended to ninety days after the judgment is

signed ifa party files a post-judgment motion that extends the appellate timetables. See TEx. R. App.

P. 26.1(a)(1) (4). Without a timely filed notice of appeal, this Court lacks jurisdiction. See TEx.
             -




R. App. P. 25.1(b).
        In the docketing statement, appellant states that he is appealing the trial courts May 16. 2011

order dismissing his case. We note that appellant tIled a bill of review on October 17. 2(11     .   The

bill of review proceeding was not docketed as a separate proceeding and there is no indication that

the trial court ruled on the bill of review.

        The only order before this Court is the May 16. 2011 order of dismissal. Appellant filed his

notice of appeal on July 30, 2012. Because the notice of appeal was filed more than one year after

the date the order was signed. this Court lacks jurisdiction. Accordingly. we dismiss the appeal. See

TEX. R. AF’p. P. 42.3(a).




                                                     /CAROLN VJfT-I F
                                                      (Il1iF J(SlJC1

121 064F.P05
                                           0
                                    Ltiiirt Lif       .1pI1j
                                   Th&ttict uf Iixa at a1hu

                                        JUDGMENT
ARTHUR MORRISON, Appellant                           Appeal from the County Court at Law No. 4
                                                     of Dallas County. Texas. (Tr.Ct.No. CC-I I-
No. 05-12-01064-CV            V.                     02058-D).
                                                     Opinion delivered by Chief Justice Wright.
CLORIS LARK, Appellee                                Justices Francis and Lang-Miers.
                                                     partic pating.


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDEREI) that appellec. Cloris Lark. recover her costs of the appeal from appellant,
i-\rthur Morrison.


Judgment entered October 9. 2012.


                                                                         /       /
                                                                        /


                                                     CAROLYN WRTGHT
                                                     CI-JIEF JUSTIC
                                                              /    /
                                                         /7      -